1 U.S. 81
1 Dall. 81
1 L.Ed. 46
Carlisle et ux.v.Cunningham
No. ____.
Common Pleas of Philadelphia County
June Term, 1784

1
Levy obtained a rule to show cause, why a house which had been delivered to the plaintiffs on a liberari facias, that issued in this cause, should not now be surrendered to the vendee of the defendant, upon his bringing into court, the principal, interest, and costs.


2
On the 9th of August, Lewis and Sergeant showed cause, and the rule was discharged; THE COURT being unwilling to go into the matter in a summary mode, upon mere motion, and expressing their dislike of the ampliare jurisdictionem. The principal question was, therefore, left undetermined.*



*
 This motion was made when house rent was rising very rapidly, and the defendant's house, in the present instance, was extended at a very moderate valuation: the residue of the term was, therefore, a great object to both parties. I have not heard, however, of any other attempt being made by the defendant; but, I think, the Court recommended the Venire Facias ad computandum, which issues in England, where tenant by Elegit holds over, after being satisfied for debt and costs.